DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  In response to the RCE file August 4, 2020, Applicant's submission filed on June 1, 2020, has been entered.
 
Status of Claims
This action is in reply to the RCE filed on August 4, 2020.  Claims 1-3, 6, and 7 are Currently amended; and claims 4, 5, and 8-10 are Previously presented. Claim 1-10  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to claims 1-3, 6, and 7 have been noted by the Examiner. These amendments are sufficient to overcome the claim objections and the rejections under 35 USC 112(a) and 35 USC 103 set forth in the prior office action. 

Claim Objections
Claims 1-10 are objected to because of the following informalities:
In claim 1, lines 17 and 19, each phrase should read, “of [[the]] each unit module” to correct the grammar.
Claims 2-10 are also objected to for their incorporation of the above through their dependencies of claim 1.
In claim 2, the comma must be removed after the word “part” in order to correct the grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 does not clearly identify which board plate of the plurality of board plates is being referred to. Examiner suggests reciting in line 6, “. . . the main device, wherein a first[[one]] board plate among the plurality of board plates . . . .” Further, Examiner suggests reciting in line 7, “. . . included in a seconda first selected board plate[[one]] of the plurality of board plates . . .” and in line 16, the phrase should read, “. . . among the plurality of holes of the first selectedfirst selected[[one]] board plate  is configured to be separated . . . and to be replaced with a second selectedamong the plurality of board plates.”
Claims 2-10 are also rejected for their incorporation of the above through their dependencies of claim 1.
In claim 2, line 3, Examiner suggests that the phrase read, “which corresponds to a shape and size of at least one hole among the plurality of holes” in order to make it clear that it is not “one and only one.”
In claim 3, it is unclear which holes are being referred to. Examiner suggests reciting in line 4, “. . . are disposed in an interior of a same hole selected from among the plurality of holes . . . .” Examiner further suggests reciting in lines 6 and 7, “the interior of the same hole.” This makes it clear that the unit modules are in the same hole and corrects an antecedent basis error.
In claims 5, 6, and 8, there is insufficient antecedent basis for the terms “the light source” (claims 5, 6, 8) and “the sensor” (claims 5 and 6) because each unit module has at least one of each.
Claims 6-10 are also rejected for their incorporation of the above through their dependencies of claim 5.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent. Pub. No. 2006/0195018, Guillen (“Guillen”) in view of Chinese Patent Pub. No. CN102716572B, Cao et al. (“Cao”).
Regarding claim 1 (Currently amended), Guillen teaches a rehabilitation system (reflex tester, Title, capable of being used for evaluating rehabilitation, ¶¶119-121, ¶123) comprising: a main device (body of panel housing 41, FIG. 2A) in which a plurality of unit modules are disposed on a plane at a specific interval (columns/rows of apertures distributed at specific intervals in a plane, FIG. 2A, ¶44; each aperture includes an annunciator, e.g., an LED, and a sensor, ¶46); wherein each unit module of the unit modules includes: a sensor configured to detect insertion of a respective peg of the plurality of pegs into a corresponding respective hole of the plurality holes; and a light source configured to output light of a specific color (a sensor to detect the presence of a peg and an annunciator (e.g., an LED, which outputs light of a specific color), ¶46), a board plate configured to be inserted into or coupled to the main device that includes a plurality of holes disposed correspondingly to the specific interval of the main device (front of panel housing 41 coupled to body of panel housing 41, FIG. 2A; includes a plurality of apertures 52, FIG. 2A; apertures 52 align with the respective sensors/annunciators, ¶46); and a plurality of pegs configured to be inserted into the plurality of holes (pegs 42 can be inserted into apertures 52, FIG. 2A), wherein, when the board plate is inserted into or coupled to the main device, the light source outputs the light to an outside of the rehabilitation training system through at least one hole among the plurality of holes of the inserted or coupled board plate (pegs 42 can be translucent to pass illumination from within pockets 52 from LED 52a, FIGS. 2A, 2B; in other words, if light is visible from the outside of the main body through the aperture even if a peg is in the aperture, then it is inherently visible if no peg is in the aperture).  
Guillen may not explicitly teach a plurality of board plates OR wherein one board plate among the plurality of board plates has different shapes or sizes of the plurality of holes from shapes or sizes of the plurality of holes included in another board plate among the plurality of board plates OR wherein the sensor and the light source of the each unit module are fixed on the main device, and the one board plate is configured to be separated from the sensor and the light source of the each unit module and to be replaced with the another board plate. However, Guillen does teach that the invention can include a rearrangeable or replaceable peg array that allows for changing the peg display when desired (¶60). Guillen also teaches that different shapes and sizes of holes can be included (FIGS. 2A, 2B; plurality of pegs of various readily distinguishable sizes and shapes, ¶43, ¶58; number of shapes can be varied as needed, ¶44; various shapes, ¶45; typically distinctive shapes attached to handles, ¶45; shapes can vary, ¶59; in a variant, pegs can all be same size, ¶59). Further, Cao teaches a rehabilitation training instrument (¶2) in which the training board 5 and the detection circuit 4 have a two-layer board structure (FIGS. 1, 2), and the training board 5 (the upper board) can be removed and replaced with a different board having different holes and/or shapes (¶12). The detection circuit is in the lower board (¶12). Therefore, it would have been obvious to one of ordinary skill in the art to include a plurality of interchangeable peg arrays in Guillen in the form of  
Guillen may not explicitly teach a rehabilitation training system, but this is merely a statement of intended use. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Further, Cao teaches this intended use (rehabilitation training instrument, ¶2), and it would have been obvious to one of ordinary skill in the art before the effective filing date to use the device of Guillen for rehabilitation training as in Cao.
 wherein each peg of the plurality of pegs has an insertion part which corresponds to a shape and a size of [at least] one hole among the plurality of holes (FIGS. 2A, 2B; plurality of pegs of various readily distinguishable sizes and shapes, ¶43, ¶58; number of shapes can be varied as needed, ¶44; various shapes, ¶45; typically distinctive shapes attached to handles, ¶45; shapes can vary, ¶59; in a variant, pegs can all be same size, ¶59). 
Regarding claim 5 (Previously presented), Guillen teaches further comprising: a control unit (computer or controller 112, FIG. 2A) configured to determine an evaluation condition (e.g., response time, ¶25) for calculating a training result (response time capable of being used to determine a training result, e.g., if response time has improved, it’s an indication that the person’s cognitive and/or dexterity abilities have improved) based on a light output condition of the light source and sensing data received from the sensor (computer comprises a timer that measures the response time between annunciator output (e.g., LED) and a sensor input, ¶25).
Regarding claim 6 (Currently amended), Guillen teaches further comprising: a [computer] including the control unit (computer or controller 112, FIG. 2A), wherein the [computer] stores and executes an application (computer or controller includes software for analyzing and displaying the data, ¶100) configured to: set a training mode according to a request of a user (computer software displays a menu allowing the therapist, technician or physician to perform a test, ¶100; if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶101, ¶102), transmit the light output condition corresponding to the training mode to the main device (performs the test, ¶101: annunciator (e.g., LED) provides stimulus comprising a cue or prompt to the user that induces a response by the user, ¶27; computer or controller 112 (incorrectly described as controller 74 in ¶61) selectively enables source of illumination, ¶61; receive sensing data [from one or more unit module sensors] from the main device (sensors sense the user's response, ¶27; computer or controller 112 receives data from sensors, ¶64), and evaluate the training result by applying the evaluation condition according to the training mode (response and cognitive ability measuring system for measuring the time required for a subject to respond to an event including a plurality of tasks, ¶25, that may involve hand-eye coordination, reflexes, reaction time, depth perception, range of motion and mobility, dexterity, strength, etc., ¶24; analysis of the data and its applications, ¶¶114-123).
Guillen may not explicitly teach a mobile terminal that includes the control unit. Guillen does teach that any suitable computer can be used (controller 112 can be any computer suitable for use in order to implement or perform various embodiments of the invention, ¶105). Further, Applicant’s admitted prior art teaches that laptop computers, tablet computers, and smartphones are mobile computers/computer terminals. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a known mobile computer for the computer/controller of Guillen in order to yield the predictable results of making the system more portable.
Regarding claim 7 (Currently amended), Guillen teaches further comprising: a display unit (display device, ¶108) configured to provide a user interface (e.g., initial menu, ¶100) for setting at least one of: a training mode, a level of difficulty, a type of a game, a type of each peg of the plurality of pegs, and a type of each board plate of the plurality of board plates, wherein the control unit is configured to set the light output condition and the evaluation condition based on input data received through the user interface (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100).19
Regarding claim 8 (Previously presented), Guillen teaches wherein the control unit is configured to calculate a specific time period that is consumed to insert a specific peg after the light source at a specific location outputs a specific light, and apply the calculated time period to the evaluation condition (computer comprises a timer that measures the response time between annunciator output (e.g., LED) and a sensor input, ¶25 (response time is the evaluation condition); the software directs the system to activate a certain annunciator (e.g., a light), and the system then records the time interval between the light coming on or instruction provided and the appropriate button being pressed or action performed, ¶97; therapist or physician can analyze a subject's progress over time by analyzing the trends in reaction time for selected stimuli, and the data can be organized by test type and by the specific stimulus presented to the subject, ¶99).
Regarding claim 9 (Previously presented), Guillen may not explicitly teach wherein the control unit is configured to request output of light from a plurality of selected unit modules, and if all of the selected unit modules detect the pegs, determine that the training is achieved, and wherein the selected unit modules are unit modules disposed at specific locations for forming a specific shape. However, Guillen does teach an exercise to measure the time it takes a user to move all 
Regarding claim 10 (Currently amended), Guillen teaches wherein the control unit is configured to determine whether the sensing data is received from the unit modules when a training is started (sensors are checked for activation and function, ¶97).
Guillen may not explicitly teach that the control unit is configured to determine whether the sensing data is received from the unit modules when the training is started for the intended purpose of alerting the user to remove the pegs. However, Guillen does teach an exercise to measure the time it takes a user to move all pegs from one or more side columns to central area 44 (¶65), and Guillen also teaches that an exercise can be started with pegs installed in apertures of central area 44 and the user is timed while .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guillen in view of Cao as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0041616, Gentile et al. (“Gentile”).
Regarding claim 3 (Currently amended), Guillen may not explicitly teach wherein each hole of the plurality of holes of each board plate is sized such that, when one of the plurality of board plates is inserted into or coupled to the main device, two or more of the plurality of unit modules are disposed in [an interior of a same] hole [selected from] among the plurality of holes, and wherein the two or more unit modules are controlled to sense only one of the two or more unit modules disposed in the interior of the [same] hole, or are controlled to provide the same sensing condition to all of the two or more unit modules disposed in the interior of the [same] hole. As discussed regarding claim 1, each aperture in Guillen includes a “unit module” comprising a sensor to detect the presence of a peg in that hole (¶46, ¶61) and  controller or computer 112 (incorrectly described as controller 74 in ¶61) receives data from the sensors and controls the timers (¶63. ¶64). However, Gentile .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guillen in view of Cao as applied to claim 1 above, and further in view of Korean Patent No. KR100806024 B1, Yu et al. (“Yu”).
Regarding claim 4 (Previously presented), Guillen may not explicitly teach wherein the sensor includes a Hall sensor. Guillen is open as to the type of sensor that can be used (the sensors, in general terms, sense the user's response, ¶27), 

Response to Arguments
The Applicant’s amendments/arguments filed in the RCE regarding the rejection of claims 1-10 under 35 USC 103 have been fully considered, and they are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cao and Gentile. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./
Examiner, Art Unit 3715

/JAMES B HULL/Primary Examiner, Art Unit 3715